
	
		I
		112th CONGRESS
		1st Session
		H. R. 1988
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2011
			Mrs. Davis of
			 California (for herself and Ms.
			 Schwartz) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Appropriations and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  qualifying therapeutic discovery project credit.
	
	
		1.Short titleThis Act may be cited as the
			 Qualifying Therapeutic Discovery
			 Project Tax Credit Extension Act of 2011.
		2.Extension of
			 qualifying therapeutic discovery project credit
			(a)Limitation on
			 amount of credits that may be allocated under the programSubparagraph (B) of section 48D(d)(1) of
			 the Internal Revenue Code of 1986 is amended by striking 2-year period
			 beginning with 2009 and inserting 7-year period beginning with
			 2009.
			(b)Application of
			 subsectionParagraph (5) of section 48D(b) of the Internal
			 Revenue Code of 1986 is amended by striking in a taxable year beginning
			 in 2009 or 2010 and inserting in any taxable year beginning in
			 2009 and ending in 2015.
			(c)Grants for
			 qualified investments in therapeutic discovery projects in lieu of tax
			 credits
				(1)In
			 generalParagraph (1) of section 9023(e) of the Patient
			 Protection and Affordable Care Act is amended by striking during a
			 taxable year beginning in 2009 or 2010 and inserting in any
			 taxable year beginning during any of the calendar years of 2009 through
			 2015.
				(2)ApplicationParagraph
			 (2) of section 9023(e) of such Act is amended by adding at the end the
			 following new subparagraph:
					
						(D)Taxable years
				beginning after 2010An
				application for a grant under paragraph (1) for a taxable year beginning after
				2010 shall be submitted—
							(i)not earlier than
				the day after the last day of the taxable year for which such application is
				submitted, and
							(ii)not later than
				the due date (including extensions) for filing the return of tax for such
				taxable
				year.
							.
				(3)AppropriationsParagraph (10) of section 9023(e) of such
			 Act is amended by striking such sums as may be necessary and
			 inserting $1,000,000,000 for each of fiscal years 2011 through
			 2017.
				(4)TerminationParagraph
			 (11) of section 9023(e) of such Act is amended by striking January 1,
			 2013 and inserting January 1, 2017.
				(d)Effective
			 dateThe amendments made by
			 this Act shall apply to amounts paid or incurred after December 31,
			 2010.
			3.Rescission of
			 unspent Federal funds to offset loss in revenues
			(a)In
			 generalNotwithstanding any other provision of law, of all
			 available unobligated funds equal to the amount required to implement this Act
			 in appropriated discretionary funds are hereby rescinded.
			(b)ImplementationThe
			 Director of the Office of Management and Budget shall determine and identify
			 funding from appropriation accounts that has been deemed duplicative by the
			 Government Accountability Office, and the rescission under subsection (a) shall
			 apply and the amount of such rescission that shall apply to each such account.
			 Not later than 60 days after the date of the enactment of this Act, the
			 Director of the Office of Management and Budget shall submit a report to the
			 Secretary of the Treasury and Congress of the accounts and amounts determined
			 and identified for rescission under the preceding sentence.
			
